UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   June 23, 2006

                                       Before

                     Hon. JOEL M. FLAUM, Chief Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge



Nos. 03-2299, 03-3167, 03-3765,
& 04-1238
                                                Appeals from the United
UNITED STATES OF AMERICA,                       States District Court for the
    Plaintiff-Appellee,                         Southern District of
                                                Indiana, Evansville Division.
      v.
                                                No. 02 CR 02
DEON T. GANTT, CHAD M.
CARRICO, WILFREDO BARRIOS,                      Richard L. Young, Judge.
and JOSE R. VIGIL,
      Defendants-Appellants.


                                      ORDER

      We ordered a limited remand to ask whether the district judge, had he known
the sentencing guidelines were advisory, would have imposed the same sentence on
Deon Gantt, Chad Carrico, Wilfredo Barrios, and Jose Vigil. See United States v.
Booker, 125 S. Ct. 738 (2005); United States v. Paladino, 401 F.3d 471, 484 (7th Cir.
2005). He answered that he would.

       We invited the parties to respond, and the defendants did in a consolidated
manner. The defendants summarily ask us to revisit all of the issues previously raised
in their appeals, which we will not do. The defendants also claim–without elaboration
Nos. 03-2299, 03-3167, 03-3765, & 04-1238                                          Page 2

or support–that “the district court abused its discretion in light of the factors set forth
in 18 U.S.C. § 3553.” We will uphold sentences on Paladino remand if the district
judge gave “meaningful consideration” to the statutory factors. United States v.
Williams, 425 F.3d 478, 480 (7th Cir. 2005). Here, the court issued a separate order
for each defendant, and in each instance the district court reaffirmed its sentencing
rationale. Because each of the sentences were within properly calculated guidelines
ranges, they are presumptively reasonable. United States v. Mytiuk, 415 F.3d 606, 608
(7th Cir. 2005). The defendants do not articulate a challenge to the reasonableness of
their sentences, and we see no basis for error. The sentences are AFFIRMED.